Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 has been entered.
 
Remarks
	This Office Action is in response to applicant’s amendment filed on December 9, 2021, under which claims 1, 3, 6-13, 15, 18-25, 27, and 30-36 are pending and under consideration.

Response to Arguments
	Applicant’s claim amendments and arguments directed to the previous rejections under 35 U.S.C. § 103 over Fang in view of Gunaratna and Shen have been fully considered and are persuasive in overcoming the previous rejections. Applicant argued that “Shen does not mention a difference between the times of click of two titles” and fails to teach the limitation of “wherein the more that a difference between…is positively related to a difference between the times of click of the two titles, the smaller the sorting loss is” now recited in claim 1 (applicant’s 
However, a new ground of rejection has been made in view of newly applied reference Cao in view of previously applied Gunaratna and Shen.
	Applicant’s arguments are partially moot under the new ground of rejection. Under the new ground of rejection, “the times of click of two titles” is taught by newly applied reference Cao, which teaches, at § 3.1, paragraph 2, that “            
                
                    
                        y
                    
                    
                        j
                    
                    
                        
                            
                                i
                            
                        
                    
                
            
         can be the number of clicks on             
                
                    
                        d
                    
                    
                        j
                    
                    
                        
                            
                                i
                            
                        
                    
                
            
         when             
                
                    
                        d
                    
                    
                        j
                    
                    
                        
                            
                                i
                            
                        
                    
                
            
         is retrieved and returned for query q(i) at a search engine.”
	Applicant’s remaining arguments are not persuasive in distinguishing over Shen as applied in the current ground of rejection. Applicant argued the following:
The "relevance score" recited in the cited reference Shen is different from the relevancy of the claimed invention. …
Shen describes computing the relevance score between the query and each document by measuring the cosine similarity between their semantic vectors. However, the relevance score in Shen seems to be different from the relevancy recited in the claimed invention, which is between the query obtained from a search log and clicked titles of a search result corresponding to the query.

(Applicant’s response, pages 15-16) (emphasis added).
	Applicant’s arguments are not persuasive. Shen teaches a relevance score (§ 3.6, equation 1) which measures the relevance between the feature vector (yQ) of the query and the feature vector (yD) of the document using cosine similarity. Note that in applicant’s specification, page 10, line 20, cosine similarity is also the measure of similarity between the query vector v(qs) and the vector of the title. Furthermore, the “documents” in Shen are “titles” because the document feature vector is based on the “title field” of the document (see, e.g., Shen, footnote 1 on page 2). 
Applicant’s remarks state that the relevancy in the instant application is “between the query obtained from a search log and clicked titles of a search result corresponding to the query.” However, Shen’s relevance score is also between the query (as represented by the query feature vector yQ) and the clicked title (as represented by the document vector yD when the document D is a clicked document D+). Therefore, Applicant’s remarks does not describe a distinction over Shen. While it is true the Shen computes a relevancy between the query and each document, whereas the claim only requires a relevancy between the query and the clicked title/document, the computation of relevancy for each document (regardless of whether it was clicked or not) nonetheless includes a computation of relevancy for clicked documents. Therefore, Shen’s teachings are applicable to primary reference Cao for the “relevancy” features, and applicant’s remarks are not persuasive.
	
Claim Objections
Claims 1, 13, and 25 are objected to because of the following informalities:  
In independent claims 1, 13, and 25, the expression “a relevancy between a feature vector of the query output by the neural network and feature vectors of two titles corresponding to the query is sorted” should be “relevancies between a feature vector of the query output by the neural network and respective feature vectors of two titles corresponding to the query are sorted.” This is because in the above phrase, the term “relevancy” is used in the plural sense to refer to two different measures of relevance, particularly as indicated by the context “…wherein the more that a difference between the relevancy of the feature vector of the query output by the neural network and the feature vector of one of the two titles and the relevancy of the feature vector of the query and the feature vector of another of the two titles is positively related to a difference between the times of click of the two titles...” For purposes of examination, that the above phrase has been interpreted in the manner of the suggested revision. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3, 6-7, 13, 15, 18-19, 25, 27, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., “Learning to Rank: From Pairwise Approach to Listwise Approach,” in Proceedings of the 24th International Conference on Machine Learning, Corvallis, OR, 2007 in view of Gunaratna, “Document Retrieval using Predication Similarity,” arXiv:1604.05754 [cs.IR] 19 Apr 2016 (hereinafter “Cao”), and Shen et al., “A Latent Semantic Model with Convolutional-Pooling Structure for Information Retrieval,” CIKM’14, November 3–7, 2014, Shanghai, China (hereinafter “Shen”). 
	Note: Cao was previously made of record in the Office Action of August 4, 2021. A copy of Cao was provided with the Office Action of August 4, 2021.
As to claim 1, Cao teaches a method of building a sorting model for sorting search results, wherein the method comprises: 
obtaining, from a search log, a query and a clicked (document) of a search result corresponding to the query, [§ 3.1, paragraph 2: “                        
                            
                                
                                    y
                                
                                
                                    j
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                        
                     can be the number of clicks on                         
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                        
                     when                         
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                        
                     is retrieved and returned for query q(i) at a search engine.” Note that                         
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                        
                     is a document, as further described in this paragraph: “Each query q(i) is associated with a list of documents                         
                            
                                
                                    d
                                
                                
                                    (
                                    i
                                    )
                                
                            
                            =
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    ,
                                    
                                        
                                            d
                                        
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    ,
                                    …
                                    ,
                                    
                                        
                                            d
                                        
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    (
                                                    i
                                                    )
                                                
                                            
                                        
                                        
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    .” See also § 6.1, paragraph 3 (page 134), which generally teaches the example of search engine logs: “a data set from a commercial web search engine. It contains about 25,000 queries, and each query has one thousand associated documents.” Furthermore, the footnote 2 on page 134 states: “If pairwise data is available (such as clicks-through…), then we can use them to create training data as well.” Therefore, this reference teaches the instant limitation.];
obtaining training data using the obtained query, the clicked (document) corresponding to the query, and times of click of the clicked (document); [§ 3, paragraph 2: “In training, a set of queries                         
                            Q
                            =
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    ,
                                    
                                        
                                            q
                                        
                                        
                                            
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    ,
                                    …
                                    ,
                                    
                                        
                                            q
                                        
                                        
                                            
                                                
                                                    m
                                                
                                            
                                        
                                    
                                
                            
                        
                     is given. Each query q(i) is associated with a list of documents                         
                            
                                
                                    d
                                
                                
                                    (
                                    i
                                    )
                                
                            
                            =
                            
                                
                                    
                                        
                                            d
                                        
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    ,
                                    
                                        
                                            d
                                        
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    ,
                                    …
                                    ,
                                    
                                        
                                            d
                                        
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    (
                                                    i
                                                    )
                                                
                                            
                                        
                                        
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    … Furthermore, each list of documents d(i) is associated with a list of judgements (scores)                         
                            
                                
                                    y
                                
                                
                                    (
                                    i
                                    )
                                
                            
                            =
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    ,
                                    …
                                    ,
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    (
                                                    i
                                                    )
                                                
                                            
                                        
                                        
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                     where                         
                            
                                
                                    y
                                
                                
                                    j
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                        
                     denotes the judgement on document                         
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                        
                     with respect to query q(i)….For example,                         
                            
                                
                                    y
                                
                                
                                    j
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                        
                     can be the number of clicks on                         
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                        
                     when                         
                            
                                
                                    d
                                
                                
                                    j
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                        
                     is retrieved and returned for query q(i) at a search engine.”]
using the training data to train a neural network-based sorting model, the sorting model being used to sort (documents) [§ 1, paragraph 7: “We then propose a learning to rank method…with Neural Network as model and Gradient Descent as algorithm.” § 5, Algorithm 1, § 3, paragraph 4: “The objective of learning is formalized as minimization of the total losses with respect to the training data.” For details of the training, see Algorithm 1 in § 5.], 
wherein the obtaining training data using the obtained query, the clicked (document) corresponding to the query, and times of click of the clicked (document) comprises: if in a plurality of clicked (document) corresponding to the obtained query, there exist two (document) which are clicked for different times, adding document pairs formed by the query with the two (document) respectively to the training data, [As noted above, § 3, paragraph 2 teaches that the training data includes queries Q, wherein each query q(i) is associated with a plurality of documents d(i) and each of the plurality of document is associated with a score                         
                            
                                
                                    y
                                
                                
                                    j
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                        
                     that is “the number of clicks…at a search engine.” Furthermore, § 3, paragraphs 3-5 teaches a ranking based on the score (number of scores), thereby teaching that the score can differ for various documents. See, in particular, § 3, paragraph 4 which teaches that “we rank the documents d(i') in descending order of the scores.” Given the above teachings, and the context that documents have respective scores                         
                            
                                
                                    y
                                
                                
                                    1
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    2
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    y
                                
                                
                                    
                                        
                                            n
                                        
                                        
                                            (
                                            i
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , it is implied that the scores                         
                            
                                
                                    y
                                
                                
                                    1
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                            ,
                            
                                
                                    y
                                
                                
                                    2
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    y
                                
                                
                                    
                                        
                                            n
                                        
                                        
                                            (
                                            i
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                        
                     are different from one another, i.e. teaching the limitation of “there exist two titles which are clicked for different times.” Note that the limitation of “document pairs” is taught in the form of the documents                         
                            
                                
                                    d
                                
                                
                                    1
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                            ,
                            
                                
                                    d
                                
                                
                                    2
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    d
                                
                                
                                    
                                        
                                            n
                                        
                                        
                                            (
                                            i
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            i
                                        
                                    
                                
                            
                        
                     which include a pair of documents defined by the query q(i) and said associated documents.]
wherein the neural network-based sorting model comprises at least one neural network which is trained using the training data [§ 1, paragraph 7: “We then propose a learning to rank method…with Neural Network as model and Gradient Descent as algorithm.” § 5, Algorithm 1: “Input…to Neural Network and compute score list z(i)…”] so that a (score) is sorted according to the times of click of the two titles under the query, with a sorting loss being estimated and fed back to the neural network to adjust parameters to minimize the sorting loss, [§ 3, paragraph 5: “minimization of the total losses with respect to the training data. [Eq. (1)] where L is a listwise loss function.” The use of the sorting loss is taught in § 5, paragraph 5: “The gradient of                         
                            L
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    ,
                                    
                                        
                                            z
                                        
                                        
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    ω
                                                
                                            
                                        
                                    
                                
                            
                        
                     with respect to the parameter ω can be calculated as follows [Eq. (5)] Eq.(5) is then used in Gradient Descent.” Note that “gradient descent” refers to the technique of feeding back to the neural network to adjust parameters to minimize the sorting loss.] wherein the more the (score) is positively relevant to the times of click of the title, the smaller the sorting loss of the title is, [§ 4.2, last paragraph: “For example, when we use Cross Entropy as metric, the listwise loss function in Eq. (1) becomes                         
                            L
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    ,
                                    
                                        
                                            z
                                        
                                        
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                            =
                            -
                            
                                
                                    ∑
                                    
                                        ∀
                                        g
                                        ∈
                                        
                                            
                                                g
                                            
                                            
                                                k
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            P
                                        
                                        
                                            y
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    
                                        
                                            g
                                        
                                    
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            P
                                                        
                                                        
                                                            
                                                                
                                                                    z
                                                                
                                                                
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    (
                                                    g
                                                
                                            
                                        
                                    
                                
                            
                        
                    ” (Eq. (3)). Note that Eq. (3) measures the cross-entropy between the y(i), which is the number of clicks as noted above, and z(i) which is the score that output by the neural network. Therefore, the sorting loss is low when y(i) and z(i) have a low distance, i.e., when the score z(i) is positively relevant to the number of clicks y(i).]
wherein the more that a difference between the (score of one of the query-document pairs) and the (score of another of the query-document pairs) is positively related to a difference between the times of click of the two (documents), the smaller the sorting loss is. [As noted above, the loss function is                         
                            L
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    ,
                                    
                                        
                                            z
                                        
                                        
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                            =
                            -
                            
                                
                                    ∑
                                    
                                        ∀
                                        g
                                        ∈
                                        
                                            
                                                g
                                            
                                            
                                                k
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            P
                                        
                                        
                                            y
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    
                                        
                                            g
                                        
                                    
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            P
                                                        
                                                        
                                                            
                                                                
                                                                    z
                                                                
                                                                
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    (
                                                    g
                                                
                                            
                                        
                                    
                                
                            
                        
                    , which is he cross-entropy. This loss function is small when the distribution of score z(i) is similar to (i.e., positively correlated with) the distribution of the number of clicks y(i). Given this property, it follows that the more that a difference between different z(i) values of respective query-document pairs is positively related to a difference between the corresponding y(i) values, the smaller the sorting loss L. The Examiner notes that the instant claim feature results from the property of such a loss function that functions to train the network such that the score tends to positive correlate with the number of clicks.] 
Does not specifically teach the following limitations:
(1)	the query includes “a relationship triple,” “wherein the relationship triple includes a content word pair and a relationship word of the content word pair, wherein the relationship word represents a relationship between the two content words in the content word pair” and model is used to sort documents “according to [their] description of a relationship of the content word pair”;
(2)	the documents are each a “title” for purposes of the operations of the method, “the clicked title is a clicked tile comprising the content word pair”, and the documents that are sorted by the model are also “sentences” and are sorted by the “sentences’ description” of the relationship of the content word pair; and
(3)	the limitation that the scores are each a relevancy between a feature vector of the query output by the neural network and a feature vector of titles corresponding to the query, as recited in the limitations “relevancy between a feature vector of the query output by the neural network and feature vectors of two titles corresponding to the query”, “[…the more the] relevancy of the feature vectors of the query and the corresponding title [is positively relevant…the smaller the sorting loss is]”, and “[…wherein the more that a difference between the] relevancy of the feature vector of the query output by the neural network and the feature vector of one of the two titles and the relevancy of the feature vector of the query and the feature vector of another of the two titles [is positively related to…].”
Gunaratna, in an analogous art, teaches limitation (1) listed above. Gunaratna teaches document retrieval using prediction similarity (title) in the context of keyword searches (§ 1, paragraph 1). Therefore, Gunaratna is in the same field of endeavor as the claimed invention. Gunaratna generally teaches “a document retrieval technique based on semantic matching of triples (predications) extracted from documents in the biomedical domain” (page 2, first full paragraph).
In particular, Gunaratna teaches “a relationship triple” [In general, Gunaratna teaches “subject-predicate-object triples” (abstract), also referred to as a “subject”, “property”, and “object” triple (see § 1, paragraph 5). See also § 3.2, paragraph 1, which describes “subject, predicate, and object.” For example, see Gunaratna, page 2, top paragraph: “a query to find documents that contain triples like ‘ASPIRIN TREATS HEADACHE’ is expected to retrieve documents that have drugs related to ASPIRIN treating diseases like HEADACHE.” See also § 5.1, paragraph 2: “a user can ask a question like ‘give me related predications to ASPIRIN TREATS HEADACHE.’” See also § 1, paragraph 5, which teaches the example of a “lipoprotein → affects → inflammatory cells” triple.] wherein the relationship triple includes a content word pair [In the context of a “triple” as disclosed in Gunaratna, the subject and object of the triple constitutes a content word pair. For example, “aspirin” and “headache” is a content word pair, and “lipoprotein” and “inflammatory cells” is a content word pair. Therefore, Gunaratna teaches “a content word pair” as a subcomponent of a relationship triple. The Examiner notes that the term “content word pair” in the claims is not limited to words of a specific subject matter or of a specific meaning, but broadly encompasses any pair of words, including a subject-object pair as disclosed in Gunaratna.] and “a relationship word of the content word pair, wherein the relationship word represents a relationship between the two content words in the content word pair” [The “predicate” term (sometimes also referred to as “property”) is a relationship word that represents a relationship between two content words in the content word pair. In the example of “aspirin treats headache,” the term “treats” describes a condition-and-treatment relationship between “aspirin” and “headache.” Similarly, the term “affects” in the triple “lipoprotein affects inflammatory cells” describes a correlation or causation relationship between the subject and the object, and is a relationship word. The term “relationship word” is not limited to a word that describes a specific type of relationship, but broadly encompasses a description of any type of relationship between the pair of words. The phrase “wherein the relationship word represents a relationship between the two content words in the content word pair” does not require a specific type of relationship.]. 
Gunaratna further teaches sorting of documents “according to [their] description of a relationship of the content word pair” [§ 1, paragraph 4: “Each document can be represented using a set of extracted predications.” The representation of predication is used for sorting, as described in § 4.1 (“we retrieved the top 30 related citations from the PubMed related citation search”). In doing so Gunaratna teaches: “comput[ing] the similarity between two predications as the average pairwise simi-larity of subject, predicate, and objects pairs” using a method that uses “Ws, Wr, and Wo” as “weights associated with similarity values between subjects, predicates, and objects, respectively.” (§ 3, paragraph 1 of). Therefore, the predication similarity in Gunaratna, which includes a similarity value between predicates, corresponds to the instant limitation of “description status of a relationship of the content word pair.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cao and Gunaratna by modifying Cao such that the query includes “a relationship triple” “wherein the relationship triple includes a content word pair and a relationship word of the content word pair, wherein the relationship word represents a relationship between the two content words in the content word pair,” and such that the sorting of the documents is “according to [their] description of a relationship of the content word pair.” One of ordinary skill would have been motivated to do so in order to implement searching based on predication rather than on only keywords, which would lead to more precise results by capturing the context of the query, as suggested by Gunaratna, § 5.1 (“Advantages”): “Our…approach has clear advantage…as it is semantically-aware…Because it is based on predications, not key-words, our approach can also provide more precise results, as it captures the context of the query… For this reason, our approach is more precise than traditional document retrieval models.”
The combination of Cao and Gunaratna does not teach the remaining limitations (2) and (3) listed above. 
Shen, in an analogous art, teaches the remaining limitations. Shen generally relates to a “proposed convolutional latent semantic model (CLSM) is trained on clickthrough data and is evaluated on a Web document ranking task using a large-scale, real-world data set” (abstract). The model may be used for search engines (§ 1, first sentence). See also Shen, § 3.6: “we compute the relevance score between the query and each document by measuring the cosine similarity between their semantic vectors.” Since Shen is in the field of search engine technology (and document sorting techniques in particular), Shen is analogous art for at least the reason of being in the same field of endeavor as the claimed invention.   
In particular, Shen teaches that the documents are each a “title” in the operations of the method [Page 2, footnote 1: “In modern search engines, a Web document is described by multiple fields, including title, body, anchor text etc. In our experiments, we only used the title field of a Web document for ranking.” See also Table 3 at the end of § 3.4, which shows “Sample document titles”] and wherein “the clicked title is a clicked tile comprising the content word pair” [It is initially noted that Shen teaches clicked documents in the form of clicked titles. See § 4: “The clickthrough data consist of a list of queries and their clicked documents.” Furthermore, the document titles contain a “content word pair” as shown in Table 8 (§ 5.4). For example, the query “auto body repair cost calculator software” contains the content word pair “body” and “repair,” which are included in the document title “free online car body shop repair estimates.” Similarly, the query “how do camera use ultrasound focus automatically” contains the word pair “camera” and “focus” which are included in the document title “wikianswers how does a camera focus.” Additional examples of titles are in Table 3 (§ 3.4). It is noted that the teachings of Shen are fully compatible with the relationship triple concept of Gunaratna, since Gunaratna teaches finding documents “that contain” triples (Gunaratna, § 1, paragraph 2), and the titles in Shen can include words of the query in general.] Shen also teaches that the documents are “sentences” that are sorted by the model according to the “sentences’ description…” [The instant application uses “sentence” and “title” in an interchangeable manner in the sense that a title can be a form of a sentence. As noted above, Shen, page 2, footnote 1 teaches titles. Here, the titles in Shen are also regarded as sentences.]. 
 Shen furthermore teaches the limitation of “relevancy between a feature vector of the query output by the neural network and feature vectors of two titles corresponding to the query” [Shen, § 3.6: “we compute the relevance score between the query and each document by measuring the cosine similarity between their semantic vectors….In Web search, given the query, the documents are ranked by their semantic relevance scores.” The semantic vectors of the query yQ and the semantic vector yD of each document (as described in Shen, § 3.6) corresponds to the “feature vector of the query” and the “feature vectors of two titles” of the instant claim. Note that the semantic vectors are learned by the neural network, so as to satisfy the limitation of “output by the neural network.” Such documents may include clicked documents D+ and unclicked documents D-, which are analogous to the documents described in Cao and the concept that different documents can be clicked a different number of times. Furthermore, § 4 teaches that training is performed “in such a way that the semantic relevance scores between the clicked documents given the queries are maximized.”]. Shen also teaches the same limitation in the context of “[…the more the] relevancy of the feature vectors of the query and the corresponding title [is positively relevant…the smaller the sorting loss is]” [As noted above, Shen teaches the “relevancy” limitation in the form of the relevance score described in § 3.6. The relevance score is also used as part of a loss function, and Shen, § 4, paragraph 4 teaches “we minimize the following loss function.” since Shen teaches the loss function of equation (6):                         
                            L
                            
                                
                                    Λ
                                
                            
                            =
                            -
                            
                                
                                    log
                                
                                ⁡
                                
                                    
                                        
                                            ∏
                                            
                                                (
                                                Q
                                                .
                                                D
                                                +
                                                )
                                            
                                        
                                        
                                            P
                                            
                                                
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            +
                                                        
                                                    
                                                
                                                
                                                    Q
                                                
                                            
                                        
                                    
                                
                            
                        
                    , and equation (5) states that                         
                            P
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            +
                                        
                                    
                                
                                
                                    Q
                                
                            
                            =
                            
                                
                                    
                                        
                                            exp
                                        
                                        ⁡
                                        
                                            (
                                            γ
                                            R
                                            (
                                            Q
                                            ,
                                            
                                                
                                                    D
                                                
                                                
                                                    +
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                D
                                                '
                                                ∈
                                                D
                                            
                                        
                                        
                                            
                                                
                                                    exp
                                                
                                                ⁡
                                                
                                                    (
                                                    γ
                                                    R
                                                    (
                                                    Q
                                                    ,
                                                    
                                                        
                                                            D
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                    )
                                                
                                            
                                        
                                    
                                
                            
                        
                    , where R is the relevance score based on the title and document feature vectors as defined in equation (4), D+ is a clicked document (title), and D’ is a set of documents (titles) that includes said clicked document as well as non-clicked documents D-. Therefore, Shen trains its model so that the relevance score is positively relevant.]  Therefore, Shen also teaches “relevancy of the feature vector of the query output by the neural network and the feature vector of one of the two titles” and the relevancy of the feature vector of the query and the feature vector of another of the two titles” [These limitation are particular instances of the “relevancy” discussed above in the context of different titles/documents. Therefore, since Shen teaches the relevance score between “the query and each document,” Shen teaches the relevancy between the feature vector of the query and the titles, including a “one of the two titles” and “another of the two titles.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cao and Gunaratna with the teachings of Shen by: (1) modifying the combination of Cao and Gunaratna such that the documents of Cao are each a “title” in the operations of the recited claim (and in analysis with the model in general), “the clicked title is a clicked tile comprising the content word pair,” and the sorting model is used to sort sentences according to the sentences’ description of the content word pair; and (2) further modifying the combination of Cao and Gunaratna to use “relevancy between a feature vector of the query output by the neural network and feature vectors of two titles corresponding to the query” as the metric that is sorted according to the times of click of the two titles under the query, such that the more the relevancy of the feature vectors of the query and the corresponding title is positively relevant the smaller the sorting loss is, and that the more that a difference between the “relevancy of the feature vector of the query output by the neural network and the feature vector of one of the two titles and the relevancy of the feature vector of the query and the feature vector of another of the two titles” is positively related to a difference between the times of click of the two titles, the smaller the sorting loss is, so as to arrive at each and every limitation of the instant claim. The motivation for doing so is to represent documents using a field, namely a title, that gives good retrieval results while being a shorter than the body of a document (Cao, second page, footnote 1: “the title field gives better single-field retrieval result than body, although it is much shorter”), and to use a relevancy metric that characterizes the relevance between a query and a document for purpose of ranking documents based on semantic relevance (Cao, § 3.6: “we compute the relevance score between the query and each document… In Web search, given the query, the documents are ranked by their semantic relevance scores”).

As to claim 3, the combination of Cao, Gunaratna, and Shen teaches the method according to claim 1.
Shen further teaches wherein the neural network comprises: a Convolutional Neural Network [Shen, page 2, first full paragraph: “we develop a new latent semantic model based on the convolutional neural network with convolution-pooling structure.” § 3.1: “a convolutional layer that extracts contextual features for each word with its neighboring words defined by a window, e.g., a word-n-gram,”], a Recurrent Neural Network, or a Long Short-Term Memory network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the thus-far combination of references, the above further teachings of Shen by modifying the neural network to include a Convolutional Neural Network. The motivation for doing so would have been to implement a model that “extracts contextual features for each word with its neighboring words defined by a window” (Shen, § 3.1, quoted above).

As to claim 6, the combination of Cao, Gunaratna, and Shen teaches the method of claim 1, as set forth above, and therefore teaches the limitation of “performing the method of claim 1 to build a sorting model” recited in claim 6. 
The combination of Cao, Gunaratna, and Shen further teaches a method of sorting search results, wherein the method comprises: 
performing the method of claim 1 to build a sorting model; [as set forth in the rejection of claim 1, above]
obtaining a query including a relationship triple, wherein the relationship triple includes a content word pair and a relationship word of the content word pair; [Cao, § 3, paragraph 5: “In ranking, when a new query q(i′) and its associated documents d(i′) are given.” Note that the limitations of “including a relationship triple” is taught by Gunaratna and that in the combination of Cao and Gunaratna, the relationship triple is part of the query.]
obtaining search results corresponding to the query; [Cao, § 3, paragraph 5: “In ranking, when a new query q(i′) and its associated documents d(i′) are given.” Note that the associated documents are “search results” because a “query” in this context is to search for documents, and the documents are therefore the results of the “query.” The claim does not require a specific method of retrieving candidate search results.]
sorting the search results according to a sorting result of the sorting model for titles of the search results. [Cao, § 3, paragraph 5: “…use the trained ranking function to assign scores to the documents d(i′). Finally we rank the documents d(i′) in descending order of the scores.” Note that the limitation of “titles” is taught by Shen, and that in the combination of references, the documents are in the form of titles for purposes of the operations using the model.]. 

As to claim 7, the combination of Cao, Gunaratna, and Shen teaches the method according to claim 6, wherein when the sorting model sorts titles of the search results, the method specifically comprises: 
inputting the content word pair, the relationship word of the content word pair and the titles of search results corresponding to the query into the sorting model to obtain the sorting result of the sorting model for titles of the search results. [Cao, § 3, paragraph 5: “In ranking, when a new query q(i′) and its associated documents d(i′) are given, we construct feature vectors x(i′) from them and use the trained ranking function to assign scores to the documents d(i′).” Shen, § 3.6 (“Using the CLSM for IR”): “Given a query and a set of documents to be ranked, we first compute the semantic vector representations for the query and all the documents using the CLSM as described above.” Note that the input into a model is also illustrated in FIG. 1 of Shen. Therefore, the combination of reference teaches the instant limitation, because Cao teaches inputting the query and document into the model that includes the ranking function, and the techniques of Shen represent the query and document as semantic vectors.]

As to claims 13, 15, 18, and 19, these claims are directed to an apparatus for performing operations that are the same or substantially the same as those recited in claims 1, 3, 6, and 7 respectively. Therefore, the rejections made to claims 1, 3, 6, and 7 are applied to claims 13, 15, and 18 and 19, respectively.
Additionally, Cao teaches an apparatus comprising one or more processors; a memory; one or more programs stored in the memory and configured to execute the following operation when executed by the one or more processors: [Since Cao teaches the use of a “neural network” trained by “gradient descent as optimization algorithm” (§ 5), Cao teaches that its method is performed on a computer. Therefore, the instant limitations of a processor and memory storing a program, which are generic computer hardware/software components, are implicitly disclosed by Cao.]. 

As to claims 25, 27, 30, and 31, these claims are directed to storage media for performing operations that are the same or substantially the same as those recited in claims 1, 3, 6, and 7, respectively. Therefore, the rejections made to claims 1, 3, 6, and 7 are applied to claims 25, 27, 30, and 31, respectively.
Additionally, Cao teaches a non-transitory computer storage medium in which one or more programs are stored, an apparatus being enabled to execute the following operation when said one or more programs are executed by the apparatus [Since Cao teaches the use of a “neural network” trained by “gradient descent as optimization algorithm” (§ 5), Cao teaches that its method is performed on a computer. Therefore, the instant limitations of a storage medium with executable instructions and an apparatus for executing the instructions, which are generic computer hardware/software components, are implicitly disclosed by Cao.].

2.	Claims 8-9, 20-21, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Gunaratna and Shen, and further in view of Fang (US 2016/0371379 A1).
As to claim 8, the combination of Cao, Gunaratna, and Shen teaches the method of claim 1, as set forth above, and therefore teaches the limitation of “performing the method of claim 1 to build a sorting model” recited in claim 8. 
The combination of Cao, Gunaratna, and Shen further teaches a method of determining a content word pair relationship describing sentence, wherein the method comprises: 
performing the method of claim 1 to build a sorting model [as set forth in the rejection of claim 1, above]
obtaining a query including a relationship triple, wherein the relationship triple includes a content word pair and a relationship word of the content word pair; [Cao, § 3, paragraph 5: “In ranking, when a new query q(i′) and its associated documents d(i′) are given.” Note that the limitations of “including a relationship triple” is taught by Gunaratna and that in the combination of Cao and Gunaratna, the relationship triple is part of the query.]
obtaining titles of search results corresponding to the query; [Cao, § 3, paragraph 5: “In ranking, when a new query q(i′) and its associated documents d(i′) are given.” Note that the limitation of “title” is taught by Shen, and that in the combination of references, the documents are in the form of titles for purposes of the operations using the model.]
using the sorting model to sort the titles, [Cao, § 3, paragraph 5: “…use the trained ranking function to assign scores to the documents d(i′). Finally we rank the documents d(i′) in descending order of the scores.” Note that the limitation of “titles” is taught by Shen, and that in the combination of references, the documents are in the form of titles for purposes of the operations using the model.]. 
The combination of references does not specifically teach the further operation of “selecting a title from the titles according to the sorting result as a sentence for describing a relationship of the content word pair.”
Fang, in an analogous art, teaches the above limitations. Fang teaches “search engine and method for implementing the same” (title), and is therefore in the same field of endeavor as the claimed invention.
In particular, Fang selecting a title from the titles according to the sorting result as a sentence for describing a relationship of the content word pair. [[0063]: “the candidate results searched by searching are sorted and displayed…so that the first displayed searched results are always more relevant.” Therefore, Fang teaches selecting a title according to the sorting result for display to a user.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cao, Gunaratna, and Shen with the teachings of Fang by performing the further operation of “selecting a title from the titles according to the sorting result as a sentence for describing a relationship of the content word pair.” The motivation would have been to display search results to a user based on relevance to improve search efficiency, as suggested by Fang ([0063]: “…so that the first displayed searched results are always more relevant with the query request, and thus the user may quickly search more desirable associated documents from the displayed searched results to meet his/her search needs, improving search efficiency”). 

As to claim 9, the combination of Cao, Gunaratna, Shen, and Fang teaches the method according to claim 8, wherein the obtaining titles of search results corresponding to the query comprises:
obtaining a title including the content word pair from the titles of the search results corresponding to the query; [Shen teaches that a title includes a content word pair, as described in the rejection of claim 1 in regards to the limitation “the clicked title is a clicked tile comprising the content word pair” of claim 1. That is, Table 8 in Shen teaches that the content word pair is part of the “top-1” title that is retrieved.].
the using the sorting model to sort the titles comprises: 
inputting the content word pair, the relationship word of the content word pair and the titles of search results corresponding to the query into the sorting model to obtain the sorting result of the sorting model for titles. [Cao, § 3, paragraph 5: “In ranking, when a new query q(i′) and its associated documents d(i′) are given, we construct feature vectors x(i′) from them and use the trained ranking function to assign scores to the documents d(i′).” Shen, § 3.6 (“Using the CLSM for IR”): “Given a query and a set of documents to be ranked, we first compute the semantic vector representations for the query and all the documents using the CLSM as described above.” The input into the model is illustrated in FIG. 1 of Shen. That is, the combination of Cao, Gunaratna, and Shen teaches the instant limitation, because Cao teaches inputting the query and document into the model that includes the ranking function, and the techniques of Shen represent the query and document as semantic vectors.]

As to claims 20-21, these claims are directed to an apparatus for performing operations that are the same or substantially the same as those recited in claims 8-9, respectively. Therefore, the rejections made to claims 8-9 are applied to claims 20-21, respectively.
Additionally, Cao teaches “an apparatus, comprising one or more processors; a memory; one or more programs stored in the memory and configured to execute the following operation when executed by the one or more processors,” for the reasons given in the rejection of claim 13.

As to claims 32-33, these claims are directed to storage media for performing operations that are the same or substantially the same as those recited in claims 8-9, respectively. Therefore, the rejections made to claims 8-9 are applied to claims 32-33, respectively.
Additionally, Cao teaches “a non-transitory computer storage medium in which one or more programs are stored, an apparatus being enabled to execute the following operation when said one or more programs are executed by the apparatus,” for the reasons given in the rejection of claim 25.

3.	Claims 10, 22, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Gunaratna, Shen, and Fang, and further in view of Gharachorloo et al. (US 7,467,131 B1) (hereinafter “Gharachorloo”).
As to claim 10, the combination of Cao, Gunaratna, Shen, and Fang teaches the method according to claim 8, but does not teach that the method further comprises “storing, in a relationship database, the content word pair, the relationship word of the content word pair and the sentence for describing the relationship of the content word pair.” 
Gharachorloo, in an analogous art, teaches “storing, in a relationship database, the content word pair, the relationship word of the content word pair and the sentence for describing the relationship of the content word pair.” Gharachorloo is in the field of search engine technology (see title and abstract), and is analogous art for at least the reason of being in the same field of endeavor as the claimed invention.
In particular, Gharachorloo teaches “storing, in a relationship database, the content word pair, the relationship word of the content word pair and the sentence for describing the relationship of the content word pair.” [Col. 1, lines 42-49: “Results of a search query may be stored in a cache in the form of a {key, value} pair. The key is an identifier of the search query, which may be generated by applying a hash function to the search query (or to a normalized version of the search query). The value is typically a result associated with the search query. When the result of a search query is cached, the cached value is used to respond to the query.” Such a cache is depicted as cache 108 in FIG. 1. The cache of Gharachorloo reads on the limitation of “relationship database,” since it stores a relationship between a key and value.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cao, Gunaratna, Shen, and Fang with the teachings of Gharachorloo by storing, in a relationship database, the content word pair, the relationship word of the content word pair and the sentence for describing the relationship of the content word pair, in order to use cached search results in response to the query, as suggested by Gharachorloo (col. 1, lines 42-49). 

As to claim 22, the further limitations recited in this claim are the same or substantially the same as the further limitations recited in claim 10. Therefore, the rejection made to claim 4 is applied to claim 22.  

As to claim 34, the further limitations recited in this claim are the same or substantially the same as the further limitations recited in claim 10. Therefore, the rejection made to claim 4 is applied to claim 34.  

4.	Claims 11-12, 23-24, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Gunaratna, Shen, Fang, and Gharachorloo, and further in view of Sadikov et al. (US 2015/0161201 A1) (“Sadikov”).
As to claim 11, the combination of Cao, Gunaratna, Shen, Fang and Gharachorloo teaches the method of claim 10, as set forth above, and therefore teaches the limitation “performing the method of claim 10 to build a relationship database” recited in claim 11. 
The combination of Cao, Gunaratna, Shen, Fang and Gharachorloo further teaches a method of determining a content word pair relationship describing sentence, wherein the method comprises: 
performing the method of claim 10 to build a relationship database; [As set forth in the rejection of claim 10].
querying the relationship database to determine a content word pair formed by the content word and the relevant content word, and a relationship describing sentence corresponding to the relationship word; [Gharachorloo, col. 1, lines 42-49, teaches that “When the result of a search query is cached, the cached value is used to respond to the query.” That is, stored results (i.e., a relationship describing sentence corresponding to the relationship word, in the combined teachings of the references) are used to respond to a query. The accessing of the cache constitutes an operation of “querying.” Since the database includes the stored query (including the “content word pair”), the query and the relationship describing sentence are considered to be “determined” during or as a result of the querying process, as recited in the instant claim.] 
However, the combination of references does not specifically teach “determining a relevant content word corresponding to a query including a content word, and a relationship word of the content word and the relevant content word” and “displaying the relevant content word, the content word and the relationship describing sentence.” 
Sadikov, in an analogous art, teaches “determining a relevant content word corresponding to the query including a content word, and a relationship word of the content word and the relevant content word” and “displaying the relevant content word, the content word and the relationship describing sentence.” Sadikov generally relates to search systems ([0002]). Since Sadikov is in the field of search engine technology, Sadikov is analogous art for at least the reason of being in the same field of endeavor as the claimed invention.   
In particular, Sadikov teaches a query including a content word [[0003]: a query such as “mars”] and “determining a relevant content word corresponding to the query including [the] content word” [[0003]: relevant content word such as “war.” Additional examples are shown in FIG. 7, where in response to the query, the system determines search suggestions 706 (see [0158]-[0160]. For example, as shown in FIG. 7, if the query includes content word “mars,” the search suggestion may include a relevant content “mythology” or “candy”] “and a relationship word of the content word and the relevant content word” [Sadikov generally teaches that the suggestion may include multiple words, including a further word (a relationship word) in addition to the relevant content word, e.g., “god” ([0003]) or “roman” or “chocolate” (FIG. 7).]
Furthermore Sadikov teaches “displaying the relevant content word, the content word and the relationship describing sentence” [FIG. 7, generally teaching a search engine interface that displays a query 702 and search results including a document title 704 (corresponding to the “relationship describing sentence”). While the instant example of FIG. 7 shows the base query 702 (e.g., mars), Sadikov teaches that the same interface may be reused for the refined query, since Sadikov teaches that a query may be refined a plurality of times ([0155]). See [0156] (“the search suggestions can be hyperlinks in a search results page…When a user clicks on the hyperlink, the search engine presents search results responsive to a query for the search suggestion.”). That is, Sadikov teaches or suggests that when “Mars Roman God” is selected, the new term “Mars Roman God” replaces “mars” as query 702.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cao, Gunaratna, Shen, Fang, and Gharachorloo with the teachings of Sadikov by modifying the method of the existing combination of references to: perform the further operation of “determining a relevant content word corresponding to the query including a content word, and a relationship word of the content word and the relevant content word,” in order to help users to find and explore information related to the original query (as suggested by Sadikov, [0003]); and to perform the further operation of “displaying the relevant content word, the content word and the relationship describing sentence,” in order to provide a graphical user interface that presents search results to a user (as suggested by Sadikov, FIG. 7 and [0158]). 

As to claim 12, the combination of Cao, Gunaratna, Shen, Fang, Gharachorloo, and Sadikov teaches the method according to claim 11, wherein the displaying comprises: displaying the relevant content word, the content word and the relationship describing sentence in a preset region of a page of search results corresponding to the query; [Sadikov, FIG. 7, teaches display of the query and the title (relationship describing sentence) in a preset region 702, 704, 706 of a page of search results] or 
displaying the relevant content word and the relationship word in a preset region of a page of search results corresponding to the query, and displaying the relationship describing sentence when a preset event is captured in the preset region. [It is noted that this recitation is an alternative recitation denoted by the term “or.” The claim is taught by the prior art when any of the alternatives is taught.] 

As to claims 23-24, these claims are directed to an apparatus for performing operations that are the same or substantially the same as those recited in claims 11-12, respectively. Therefore, the rejections made to claims 11-12 are applied to claims 23-24, respectively.
Additionally, Cao teaches “an apparatus, comprising one or more processors; a memory; one or more programs stored in the memory and configured to execute the following operation when executed by the one or more processors,” for the reasons given in the rejection of claim 13.

As to claims 35-36, these claims are directed to storage media for performing operations that are the same or substantially the same as those recited in claims 11-12, respectively. Therefore, the rejections made to claims 11-12 are applied to claims 35-36, respectively.
Additionally, Cao teaches “a non-transitory computer storage medium in which one or more programs are stored, an apparatus being enabled to execute the following operation when said one or more programs are executed by the apparatus,” for the reasons given in the rejection of claim 25.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al., “Learning Deep Structured Semantic Models for Web Search using Clickthrough Data,” CIKM ‘13, Oct. 27–Nov. 1, 2013, San Francisco, CA, USA teaches inputs vectors respectively corresponding to the query and a plurality of documents (see FIG. 1), similar to the multi-input structure shown in FIG. 2 of applicant’s drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124